DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-26, 29-30, 44-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description facing the non-leafing pigment layer has roughness of less than 0.4 um. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-24, 30, 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over Morizumi et al. (US 20030179274), and further in view of Afshar et al. (US 20050244584) and Tominaga et al. (WO 2013121979, use US20140342174 as equivalent) and as evidenced by Eckart. 
As to Claim 23, Morizumi et al. discloses a decal for adhering to a substrate(see e.g. metallic image formed on a transfer receiving material image displaying medium in the abstract, wherein metallic image display medium laminate corresponds to the decal, transfer receiving materials corresponds to substrate), the decal comprising from top to bottom:
a non-leafing pigment layer including non-leafing pigments in a polymeric binder  (see e.g. Metal thin layer comprising metal pigment such as aluminum pigment powder in a binder to give an excellent metal luster of metallic image in Par. 42-43. Metal thin layer in abstract, wherein the metallic thin layer can comprise metal powder pigment such as aluminum, gold and the like in Par. 43. When the metal powder is aluminum powder, the pigment can be non-leafing pigment Metalure in Par. 90. Metalure is non-leafing pigment as evidenced by the manufacture Eckart. Binder can be Epoxy resin or a polyurethane resin as coating resin for the metal thin layer wherein the coating resin will be both above and below the metal thin layer in Par. 43. Binder resin be crosslinkable resin by adding cross linking agent in Par. 60-61), and
a second protective layer including a cross-linked epoxy resin (see e.g. Protecting layer such as transparent resin layer comprising thermoplastic resin is formed on transfer receiving materials (corresponding to claimed substrate) in advance (in Par. 68, Par. 10, Par. 25, Par. 75), wherein the protecting layer can be made of polyurethane resin or epoxy resin that can be radiation cured (see e.g. in Par. 83-84). Curing is a chemical process employed in polymer chemistry and process engineering that produces the toughening or hardening of a polymer material by cross-linking of polymer chains. Protective layer on the transfer receiving materials to improve durability such as resistance to scuffing, and weather resistance of the color image in Par. 75, Par. 68, Par. 82 & 84 & & 94 & 100.), 
Morizumi et al. does not explicitly discloses:
a first protective layer including a cross-linked epoxy or a cross-linked polyurethane. 
wherein the non-leafing pigment layer is arranged between the first and second protective layers such that the first and second protective layers protect the non-leafing pigment layer from degradation,  
wherein the decal is designed so that when applied to the substrate, the non-leafing pigment layer is arranged closer to the substrate than the first protective layer,   
wherein the first protective layer includes a surface facing the non-leafing pigment layer, and the surface has a roughness (Rz) of less than 0.4 urn; and 
wherein the non-leafing pigment layer produces a mirror effect for the decal.
Although Morizumi et al. does not specify how many layer of protective layer can be applied. However it is known to a person with ordinary skills in the art that protecting layer is to protect image display medium in Par. 25, thus it would have been obvious for a person with ordinary skills in the art to apply protective coating on the image layer both top and bottom for better protection since Morizumi discloses if necessary, can form protecting layer for color image or metallic image in Par. 75. Furthermore as discussed above, the binder coating resin will be both above and below the metal thin layer (see e.g. Par. 43) can also act as 1st protective layer since binder layer can also be made of cross-linked epoxy or polyurethane. Morizumi et al. disclose the protecting layer can also be made of polyurethane resin or epoxy resin can be radiation cured in Par. 83-84. Curing is a chemical process employed in polymer chemistry and process engineering that produces the toughening or hardening of a polymer material by cross-linking of polymer chains.
Applicant includes Fig 1-4 in the applicant’s argument filed on 04/06/2020 to explain the manufacturing process and structure of the decal. 
Examiner has thus summarized in the following Fig as the applicant claimed overall product structure. 
Examiner has also laid out the sequence of the claimed layers on the left side in the following table, wherein the corresponding layers in the prior art Morizumi et al. are listed on the right side of the table.


    PNG
    media_image1.png
    313
    958
    media_image1.png
    Greyscale


Examiner’s summarized Applicant’s drawing for illustration

Below is Examiner’s Table
Instant application
Prior Art Morizumi et al.
Paper Substrate
Substrate film  , wherein substrate can be made of composite film comprising paper and polyvinyl alcohol in Par. 28-30
Dextrin  or     polyvinyl alcohol
Substrate film  , wherein substrate can be made of composite film comprising paper and polyvinyl alcohol in Par. 28-30
Strippable layer
Resinous Peelable Layer, being transparent and protect the metal luster from deterioration in Par. 31-33. Color/pigment layer for the resinous peelable layer can have color in order to improve coloring and brightness of the metallic color in Par. 34.
1st Protective layer
Morizumi et al. discloses Protecting layer can also be heat sensitive transparent resin layer comprising thermoplastic resin on one surface of substrate in Par. 10.  However the protecting layer can also be made of polyurethane resin or epoxy resin can be radiation cured in Par. 83-84.
Furthermore, protecting layer is to protect image display medium in Par. 25, thus it would have been obvious for a person with ordinary skills in the art to apply protective coating on the image layer both top and bottom for better protection since Morizumi discloses if necessary, can form protecting layer for color image or metallic image in Par. 75. 
Color layer
Metallic layer has color tone in Par. 45, such as blue metallic color image in Par. 101
Non-leafing layer
Morizumi et al. discloses Metal thin layer comprising scale like aluminum pigment in a binder in Par. 42-43, Par. 45. The pigment can be non-leafing pigment Metalure in Par. 90. Metalure is non-leafing pigment as evidenced by the manufacture Eckart. 
Epoxy resin or a polyurethane resin as binder and coating resin for the metal thin layer wherein the coating resin will be both above and below the metal thin layer in Par. 43. Binder resin can also use crosslinkable resin in Par. 60-61. 
2nd protective layer
Morizumi et al. discloses Protecting layer can also be heat sensitive transparent resin layer comprising thermoplastic resin on one surface of substrate in Par. 10, Par. 25, wherein the protecting layer can be made of polyurethane resin or epoxy resin can be radiation cured in Par. 83-84.
Protective layer on the transfer receiving materials  to improve durability such as resistance to scuffing, and weather resistance of the color image in Par. 75, Par. 68, Par. 82 & 84 & & 94 & 100. 
Furthermore, protecting layer is to protect image display medium in Par. 25, thus it would have been obvious for a person with ordinary skills in the art to apply protective coating on the image layer both top and bottom for better protection. In this case, the image layer can be both color layer and non-leafing layer has pigment. 

Bonding layer
Pressure-sensitive adhesive layer on transfer receiving materials in par. 26, Par. 50. The adhesive layer can have anti-blocking, and wax in par. 53
Substrate
Transfer receiving materials, wherein a color image and a protecting layer can be formed before a metallic image is formed in Par. 68.                


Finished decal layer structure from top to bottom by Applicant 

    PNG
    media_image2.png
    359
    910
    media_image2.png
    Greyscale


Reversed Manufacturing process of the decal structure from bottom to top in the applicant’s argument filed on 04/06/2020

  
    PNG
    media_image3.png
    775
    943
    media_image3.png
    Greyscale
                                      


    PNG
    media_image4.png
    338
    916
    media_image4.png
    Greyscale


Afshar et al. discloses a multilayer (with at least 3 layer) mirror like specular reflective, mirror-like finish coating comprising non-leafing aluminum as intermediate layer and two protective coat from top to bottom (see e.g. Par. 8): 

    PNG
    media_image5.png
    278
    745
    media_image5.png
    Greyscale


Instant application 
Afshar et al.
1st Protective layer
protective clear top coating or 3rd layer clear overlayer (see e.g. crosslinking layer in Par. 38, such as polyurethane in Par. 40), wherein protective layer is required for the protection of the intermediate layer.  If the metallic mirror-like layer is not protected, it will be exposed to the environment and can rapidly deteriorate.  The intermediate layer will also lose its brightness and finish if handled without the protective layer (see e.g. Par. 11). 
Color layer
A colored finishes the overlayer solution may optionally be tinted adding a small amount of a pigment(s) or a dye(s) to the overlayer solution (see e.g. Par. 39).
Non-leafing layer
intermediate layer or 2nd layer, such as non-leafing metalized aluminum flake(see e.g. Par. 32)
2nd protective layer
Primer layer or 1st layer (see e.g. such as crosslinked epoxy layer or polyurethane in Par. 19-20), prerequisite for achieving the mirror-like or chrome-like finish.  In order to obtain a mirror-like finish, one must begin with a high degree of gloss and smoothness in Par. 9. This first layer also serves as a binder for the intermediate coat.  Because the intermediate coat may not have a binder, the first coat is prepared in a manner to accept the intermediate coat for adhesion (see e.g. in Par. 9). One of the advantages to cross-linking the primer layer is to provide chemical resistance, which is necessary for the application of the next or "intermediate" layer.  Another advantage to cross-linking the primer layer is increased adhesion that is provided to the receiving-surface as well as to the intermediate layer that is next applied(see e.g. Par. 27)


Both Morizumi et al. and Afshar et al. are analogous in the field of non-leafing metallic layer that has protective layer, it would have been obvious for a person with ordinary skills in the art to modify or replace the structure non-leafing layer/protective layer of Morizumi et al. to apply another protective layer over the non-leafing layer as taught by Afshar et al. so as 1st protective layer/non-leafing layer/2nd protective layer structure because Afshar et al. suggested that further top protective layer is needed for the metallic mirror-like layer needed in order to prevent the metallic mirror layer to be exposed to the environment, rapidly deteriorate, loose its brightness and finish(see e.g. Par. 11 of Afshar et al.). It would also have been obvious for a person with ordinary skills in the art to replace the non-leafing pigment in Morizumi et al. with the metalized metal flake such as aluminum flake as taught by Afshar et al. because the aluminum metal flake in Afshar et al. can create mirror like finish with high smoothness and high gloss that has desired specular reflectivity look (see e.g. Par. 10, abstract)
As the result of the modification or replacement, the non-leafing layer in Morizumi et al. and Afshar et al. will comprise metalized metal flake such as aluminum flake dispersed in solvent that can create mirror like or chrome like finish with high smoothness and high gloss(see e.g. Par. 9-10). As discussed above, both Morizumi et al. and Afshar et al. discloses the layer on both sides of the non-leafing layer can be crosslinked epoxy or polyurethane. 
As the result, Morizumi et al. in view of Afshar et al. discloses 
“a first protective layer including a cross-linked epoxy or a cross-linked polyurethane. 
wherein the non-leafing pigment layer is arranged between the first and second protective layers such that the first and second protective layers protect the non-leafing pigment layer from degradation,  
wherein the decal is designed so that when applied to the substrate, the non-leafing pigment layer is arranged closer to the substrate than the first protective layer. .  
wherein the non-leafing pigment layer produces a mirror effect for the decal”
Afshar et al. discloses protective layer for the non-leafing layer is mirror like or chrome like finish with high degree of smoothness and high gloss(see e.g. Par. 9-10). 
Morizumi et al. in view of Afshar et al. however does not explicitly discloses wherein the first protective layer includes a surface facing the non-leafing pigment layer, and the surface has a roughness (Rz) of less than 0.4 um.  
Tominaga et al. (WO2013121979, use US20140342174 as equivalent) discloses the outermost protective layer for the mirror metallic silver film preferably has a surface roughness of 20 nm or less at a resin protective layer side(see e.g. abstract). By the surface roughness being within this range, a mirror film having a high reflectance can be produced (see e.g. Par. 19, Par. 37, Par. 45, Par. 351).
Both Morizumi et al. in view of Afshar et al., and Tominaga et al. are analogous in the field of mirror like metallic film that has protective layer, it would have been obvious for a person with ordinary skills in the art to also modify the 1st protective layer of Morizumi et al. in view of Afshar et al. such that the surface roughness of the surface facing the non-leafing pigment layer or between the 1st protective layer and the non-leafing pigment layer has a surface roughness of 20 nm or less in order to enable the non-leafing pigment film laminate to be mirror like film that has a high reflectance that is desirable as suggested by Tominaga et al. (see e.g. Par. 19, Par. 37, Par. 45, Par. 351).
As to Claim 24,	Morizumi et al. in view of Afshar et al., and Tominaga et al. discloses the decal of claim 23, wherein:
the decal further includes a bonding layer for adhering the decal to the substrate:
the second protective layer is arranged between the non-leafing pigment layer and the bonding layer; and
the decal is designed so that the bonding layer contacts and adheres to the substrate (see discussion of claim 23, in particular, tables and figures)
As to Claim 30,	Morizumi et al. in view of Afshar et al., and Tominaga et al. discloses the decal of claim 23, wherein the non-leafing pigments comprise at least one selected from the group consisting of aluminum pigments, and gold bronze pigments(see e.g. aluminum in abstract of Afshar et la.).
As to Claim 44,	Morizumi et al. in view of Afshar et al., and Tominaga et al. discloses the decal of claim 23, wherein the first protective layer is colorless and transparent (see e.g. Morizumi et al. in view of Afshar et al., and Tominaga et al. also discloses protective layer as a clear transparent overlayer in Par. 11 of Afshar et al. Morizumi et al. also discloses protecting layer is transparent resin layer in Par. 82.).
As to Claim 45,	Morizumi et al. in view of Afshar et al., and Tominaga et al. discloses the decal of claim 23, wherein the first protective layer is colored by a colorant or a pigment (see e.g. table in discussion of claim 23, in particular Afshar et al. discloses a colored finishes the overlayer solution may optionally be tinted adding a small amount of a pigment(s) or a dye(s) to the overlayer solution in Par. 39)
As to Claim 46,	Morizumi et al. in view of Afshar et al., and Tominaga et al. discloses the decal of claim 23, further comprising a strippable layer arranged over the first protective layer, wherein the strippable layer is removable from the first protective layer (see e.g. Morizumi et al. discloses resinous peelable Layer in tables in discussion of claim 23).
As to Claim 47,	Morizumi et al. in view of Afshar et al., and Tominaga et al. discloses the decal of claim 46, further comprising paper, including a coating of dextrin or polyvinyl alcohol, arranged over the strippable layer, wherein the coating of dextrin or polyvinyl alcohol is arranged between the strippable layer and the paper (see e.g. substrate film in Morizumi et al., wherein substrate can be made of composite film comprising paper and polyvinyl alcohol in Par. 28-30).
As to Claim 48,	Morizumi et al. in view of Afshar et al., and Tominaga et al. discloses the decal of claim 24, wherein: the second protective layer is in direct contact with the non-leafing pigment layer(see e.g. discussion of claim 23, in particular the tables and figures. Afshar et al. discloses one of the advantages to cross-linking the primer layer is to provide chemical resistance, which is necessary for the application of the next or "intermediate" layer.  Another advantage to cross-linking the primer layer is increased adhesion that is provided to the receiving-surface as well as to the intermediate layer that is next applied (see e.g. Par. 27). Morizumi et al. also discloses 2nd Protecting layer such as transparent resin layer comprising thermoplastic resin is formed on transfer receiving materials (corresponding to claimed substrate) in advance in Par. 10, Par. 25, Par. 75, wherein the protecting layer can be made of polyurethane resin or epoxy resin that can be radiation cured in Par. 83-84.); and the bonding layer is in direct contact with the second protective layer(see e.g. Pressure-sensitive adhesive layer on transfer receiving materials in par. 26, Par. 50 of Morizumi et al.)

Claim 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Morizumi et al. (US 20030179274), and further in view of Afshar et al. (US 20050244584) and Tominaga et al. (WO 2013121979, use US20140342174 as equivalent), and further in view of Voit et al. (US20100064938). 
As to Claim 25,	Morizumi et al. in view of Afshar et al., and Tominaga et al. discloses decal of claim 23, wherein the non-leafing pigment layer produces a high gloss and smoothness with highly reflective chrome-like mirror finishes (see e.g. Par. 38 in Afshar et al.). Morizumi et al. also discloses the metal thin layer is desired to give excellent metal luster of a metallic image in Par. 41, wherein the metal pigment is preferably chosen by selecting a metal pigment which has excellent or superior lust and brightness in Par. 45.  
However Morizumi et al. in view of Afshar et al., and Tominaga et al. does not explicitly discloses wherein the non-leafing pigment layer allows the decal to produces a gloss of at least 300 gloss units measured at 20°. 
Voit et al. discloses a "chrome-effect paint" is a paint which, in film-forming application, largely has the optical properties of a metallized, more particularly chromed surface.  By this is meant, in particular, an extremely high gloss and the appearance of a substantially unstructured, coherent liquid metal film.  In the context of this invention a chrome-effect paint has a gloss value of more than 350 gloss units (see e.g. Par. 39) the metallic paint of the invention after application has gloss values of more than 350 units, more preferably of more than 400 units, more preferably still of more than 425 units, and hence has the properties of a chrome-effect paint.  These gloss unit value can be 460 for example measured at angel of 20.degree. in table 1 on page 10 of the reference. 
Both Morizumi et al. in view of Afshar et al., and Tominaga et al. and Voit et al. are analogous in the field of chrome like or mirror like high gloss metallic aluminum pigment layer, it would have been obvious for a person with ordinary skills in the art to modify the non-leafing pigment layer of Morizumi et al. in view of Afshar et al., and Tominaga et al. such that the gloss unit can be more than 350 units, more preferably of more than 400 units, more preferably still of more than 425 units measured at angel of 20.degree. as taught by Voit et al. in order to achieve better desired chrome effective mirror like finish as suggested by Voit et al.


As to Claim 26,	Morizumi et al. in view of Afshar et al., and Tominaga et al. does not explicitly discloses the decal of claim 23, wherein the first protective layer is at least 30% of the thickness of the non-leafing pigment layer. 
Morizumi et al. discloses the protecting layer is usually formed into a thickness of around 0.5 to 10 .mu.m, depending on a kind of a resin for forming the protecting layer in Par. 85. A thickness of a metal thin layer can be arbitrarily selected in view of the opacifying property and the transfer sensitivity, and is 0.1 to 5.0 g/m.sup.2, particularly preferably 0.2 to 2.0 g/m.sup.2. in par. 48. Morizumi et al. further discloses thickness of aluminum scale typically is around 0.01 to 0.1 .mu.m. in Par. 45. Thus it would have been obvious for a person with ordinary skills in the art to modify the thickness of protective layer and non-leafing pigment of Morizumi et al. in view of Afshar et al., and Tominaga et al. to be the thickness as suggested by Morizumi et al.). 
Voit et al. additionally discloses the platelet-shaped aluminum effect pigments which are also referred to as platinum dollars, with a very smooth surface and round edges, with high hiding power, exhibit a very low average thickness and, moreover, a very narrow thickness distribution(see e.g. Par. 74). These platinum dollar pigments are characterized preferably by an average thickness h.sub.50 of 15 to 100 nm in Par. 80. Beneath an average thickness of 15 nm, the pigments become too dark, which is attributable to the loss of metallic reflection capacity with retention of the high absorption properties of the aluminum.  Moreover, the mechanical properties of the aluminum are unfavorably altered: the pigments become too fragile.  Above an average thickness of 75 nm, there is an increasingly adverse effect on the advantageous optical properties, and, above 100 nm, properties corresponding to a chrome-effect paint are no longer obtained (see e.g. Par. 80-81).
Both Morizumi et al. in view of Afshar et al., and Tominaga et al., and Voit et al.  are analogous in the field of aluminum flake based chrome like pigment layer, it would have been obvious for a person with ordinary skills in the art to modify the thickness of the chrome like aluminum pigment layer of Morizumi et al. in view of Afshar et al., and Tominaga et al. to be 0.015um to 0.1 um in order to enable the aluminum pigment non-leafing layer to have mirror like or chrome like effect and have a desired reflection capacity. 
As the result, Morizumi et al. in view of Afshar et al., and Tominaga et al., and Voit et al. discloses the protecting layer is usually formed into a thickness of around 0.5 to 10 .mu.m, while the non-leafing pigment layer typically has a thickness of 0.015um to 0.1 um. Thus the claim limitation of first protective layer is at least 30% of the thickness of the non-leafing pigment layer is met. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Morizumi et al. (US 20030179274), and further in view of Afshar et al. (US 20050244584) and Tominaga et al. (WO 2013121979, use US20140342174 as equivalent), and further in view of Kagata et al. (US20120223993). 
As to Claim 29,	Morizumi et al. discloses the non-leafing pigment layer has color tone in Par. 45, such as blue metallic color image in Par. 101, Afshar et al., also discloses colored finishes the overlayer solution may optionally be tinted adding a small amount of a pigment(s) or a dye(s) to the overlayer solution (see e.g. Par. 39). 
However Morizumi et al. in view of Afshar et al., and Tominaga et al. does not explicitly discloses the decal of claim 23, further comprising a colored layer, which is applied to the non-leafing pigment layer, so that the colored layer is arranged between the non-leafing pigment layer and the first protective layer.
Kagata et al. discloses colored metallic layer can be divided into two layers of a layer (metal layer) where the metallic image is formed and a layer (color layer) where the color image is formed (see e.g. Par. 114). In more details, colored metallic layer can have color layers on top of metal layer, and the separate layers are sometimes necessary during the manufacturing process in order to produce favorable gradation, clear shape of metallic image with high image quality(see e.g. Par.4, 114-115, 118, 120). 
Both Morizumi et al. in view of Afshar et al., and Tominaga et al. and Kagata are analogous in the field of colored metallic layer, it would have been obvious for a person with ordinary skills in the art to apply a separate color layer right overlapping or on top of the non-leafing pigment layer of Morizumi et al. in view of Afshar et al., and Tominaga et al. and Kagata, as the result, the colored layer is arranged in between non-leafing pigment layer and the first protective layer as taught by Kagata et al. in order to produce colored metallic image with favorable gradation, clear shape of metallic image with high image quality as suggested by Kagata et al. 

Response to Arguments
Applicant's arguments filed 4/6/2020 have been fully considered but they are not persuasive. 
The §112 rejection of claim 1 is withdrawn. 

2.	Applicant argues this rejection should be withdrawn because a) Morizumi teaches that the metal thin layer should produce a random reflecting property; and b) the pigment of Peterson would not provide a mirror effect if used in Morizumi.
Firstly, a) Morizumi teaches that the metal thin layer should have a random reflecting property in order to increase luster. Specifically, Morizumi teaches “Further, since the film prepared by using scale-like aluminum pigment has a discontinuous phase between pigments, it has the light random reflecting property as compared with a
This discontinuous phase between pigments and the resultant random reflecting property fits into the goal of Morizumi, which is to provide an image display medium having “a high luminance and a high brightness.” (Morizumi, [0002]).
This configuration of Morizumi is in contrast to the present invention, which as described above does not have a random reflecting property, but has planar orientation of metal flakes to produce a uniform reflection and thus provides a mirror effect.
As seen, Morizumi teaches that this random reflecting property is desirous in order to impart high brightness and luminance. Morizumi is not concerned with producing a mirror effect, but is only desirous of producing a metal thin layer with high brightness and luminance, and thus provides spaced-apart pigment particles to produce a random reflection of light.
Examiner respectfully disagrees:
Applicant’s argument regarding Peterson is moot since Peterson reference is not relied upon in the current office action. 
Afshar et al. is cited in the current office action to teach non-leafing layer is mirror like or chrome like finish with high degree of smoothness and high gloss(see e.g. Par. 9-10). Afshar et al. discloses a multilayer (with at least 3 layer) mirror like specular reflective, mirror-like finish coating comprising non-leafing aluminum as intermediate layer and two protective coat from top to bottom (see e.g. Par. 8), wherein the intermediate layer or 2nd layer can be non-leafing metalized aluminum flake(see e.g. Par. 32)

    PNG
    media_image5.png
    278
    745
    media_image5.png
    Greyscale

For the above reason, applicant’s argument that prior art does not each mirror effect is not persuasive. 

3.    Applicant argues In the Office Action, claim 25 was rejected as being unpatentable over Morizumi in view of Petersen (US20030194554). Claim 25 is dependent from claim 23, and additionally recites a gloss unit value measured at 20°. As previously mentioned, the metal thin film of Morizumi, even if it had 300 gloss units at 20°, would still not produce a mirror effect, since the pigment would still be spaced-apart in order to produce a random reflection of light, and the corresponding high brightness and luminance. Claim 25 is therefore allowable for at least the same reasons as claim 23, and the rejection should be withdrawn.
Examiner respectfully disagrees:
As discussed in the office action, Morizumi et al. in view of Afshar et al., and Tominaga et al. discloses decal of claim 23, wherein the non-leafing pigment layer produces a high gloss and smoothness with highly reflective chrome-like mirror finishes (see e.g. Par. 38 in Afshar et al.). Morizumi et al. also discloses the metal thin layer is desired to give excellent metal luster of a metallic image in Par. 41, wherein the metal pigment is preferably chosen by selecting a metal pigment which has excellent or superior lust and brightness in Par. 45.  
However Morizumi et al. in view of Afshar et al., and Tominaga et al. does not explicitly discloses wherein the non-leafing pigment layer allows the decal to produces a gloss of at least 300 gloss units measured at 20°. 
Voit et al. discloses a "chrome-effect paint" is a paint which, in film-forming application, largely has the optical properties of a metallized, more particularly chromed surface.  By this is meant, in particular, an extremely high gloss and the appearance of a substantially unstructured, coherent liquid metal film.  In the context of this invention a chrome-effect paint has a gloss value of more than 350 gloss units (see e.g. Par. 39) the metallic paint of the invention after application has gloss values of more than 350 units, more preferably of more than 400 units, more preferably still of more than 425 units, and hence has the properties of a chrome-effect paint.  These gloss unit value can be 460 for example measured at angel of 20.degree. in table 1. 
Both Morizumi et al. in view of Afshar et al., and Tominaga et al. and Voit et al. are analogous in the field of chrome like or mirror like high gloss metallic aluminum pigment layer, it would have been obvious for a person with ordinary skills in the art to modify the non-leafing pigment layer of Morizumi et al. in view of Afshar et al., and Tominaga et al. such that the gloss unit can be more than 350 units, more preferably of more than 400 units, more preferably still of more than 425 units measured at angel of 20.degree. as taught by Voit et al. in order to achieve better desired chrome effective mirror like finish as suggested by Voit et al.. 
For the above reason, applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schumacher et al. (US20110226161).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG GUO/Examiner, Art Unit 1783